Citation Nr: 0109974	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  96-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for old 
granulomatous disease of the lungs. 

2.  Entitlement to an increased rating for coronary artery 
disease, hypertension with headaches, currently rated 30 
percent disabling. 

3.  Entitlement to an increased rating for fractured 
metatarsal residuals (2nd, 3rd and 4th), displaced, closed, 
right foot, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had more than 20 years of active duty terminating 
with his retirement in May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in October 1995 in which the veteran's claim for a 
compensable initial disability rating for his service-
connected old granulomatous disease of the lungs was denied.  
This matter was previously before the Board, but was remanded 
in September 1999 to address the veteran's outstanding 
request for a Board hearing, and in March 2000 to conduct 
additional development.  

The claims of entitlement to increased ratings for coronary 
artery disease and fractured metatarsal residuals will be 
addressed in the Remand portion of this document.  


FINDING OF FACT

The results of pulmonary function testing conducted in 1997 
and 2000 were characterized by the examiners as yielding 
normal findings.   


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) rating 
for the veteran's service-connected old granulomatous disease 
of the lungs have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 6820 (1995 and 
2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  On November 
13, 2000, the United States Court of Appeals for Veterans 
Claims  (Court) issued a miscellaneous order, In Re: Veterans 
Claims Assistance Act of 2000, Misc. No. 4-00 (Nov.13, 2000) 
(en banc) (VCAA), in which the Court noted that the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), "may affect the 
disposition of many appeals."   

In the Court's order, it stated that the VCAA, inter alia, 
created new VA duties including that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim." VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)); see also Id. 
at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of 
claims such as in the instant case.  See Tellex v. Gober, No. 
98-1886 (U.S. Vet. App. Nov. 30, 2000).

The Board notes that, by virtue of the statement of the case 
and supplemental statements of the case, the RO notified the 
veteran of the evidence necessary to substantiate his 
increased rating claim.  The RO has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  It appears that all evidence identified by the 
veteran relative to his increased rating claim has been 
obtained and associated with the claims folder.  Copies of 
the pertinent medical records identified by the veteran have 
been procured and associated with the file.  Service medical 
records have been obtained and associated with the claims 
folder and a hearing has been conducted at the RO.  
Additionally, VA examinations were completed in August 1995 
and March 1997, and May 2000.  Consequently, the Board 
concludes that the RO has met its duty to assist the veteran 
in the development of his increased rating claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and the current decision is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet.App. 384 
(1993).

At the time of the veteran's retirement examination it was 
reported that a computerized tomography scan (CT) scan showed 
old granulomatous disease.  A VA examination was conducted in 
August 1995.  An evaluation showed that the lungs were clear 
to auscultation and percussion.  The veteran smoked.  A CT 
scan was inconclusive reading as old granulomatous disease.  
A chest x-ray was negative.  The pertinent diagnoses were 
lung condition not detected on this examination.  However, CT 
scan was inconclusive reading as old granulomatous disease.

In a rating decision dated in October 1995, service 
connection was granted for old granulomatous disease of the 
lungs and assigned a noncompensable rating under Diagnostic 
Code 6820 of VA's Schedule for Rating Disabilities (Rating 
Schedule), 

The veteran received treatment at VA and private facilities 
from 1995 to 1998 for various disorders. At a hearing held 
before a hearing officer at the RO in February 1997 the 
veteran testified, that he had not had follow-up medical care 
since service, but that he was winded and did not have a 
large capacity for air.  He added that he had some chest 
pain, but was not sure if the chest pain was caused by the 
lung condition or by a cardiac condition.  

A VA examination was conducted in March 1997.  The veteran's 
history revealed that at discharge from service a suspicious 
node in the right lung was detected on x-ray.  Other x-rays 
were interpreted as normal.  The veteran was given a 
diagnosis of granulomatous disease of the chest.  The veteran 
had no pulmonary complaints, and it was noted he had stopped 
smoking (approximately one pack per day) eight months 
earlier.  The examiner noted there was no evidence of 
malignancy, and no evidence of active disease at the time of 
examination.  His lungs were clear.  X-rays taken of the 
chest were interpreted as showing no abnormality.  Pulmonary 
function test findings were interpreted as showing normal 
spirometry.  The diagnosis was granuloma right lung.  

The report of a VA examination conducted in May 2000 reveals 
that the veteran had not smoked since 1996.  He reported 
shortness of breath that had its onset during service, but 
had not been hospitalized for it.  He denied fever or night 
sweats.  He reported that he had lost 30 pounds over the past 
several months.  He denied any daytime somnolence, and denied 
hemoptysis.  He had not been on any anticoagulants, had not 
had a tracheostomy, did not use oxygen or antimicrobial 
therapy.  No evidence of malignancy was reported.  

Physical examination revealed a 48 year old male, 5 feet 9 
inches tall, weighed 215 pounds.  No history of pulmonary 
embolism was reported, nor had he been in respiratory 
failure.  Pulmonary function testing conducted that day 
showed Forced Vital Capacity at 96 percent predicted, with 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method at 102 percent predicted.  The examiner 
opined the pulmonary function test results showed normal 
spirometry, lung volumes and diffusing capacity, and the 
diagnosis was no evidence of pulmonary disease.  

Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The analysis of a claim for a higher initial rating requires 
consideration of the possibility of staged ratings, wherein 
VA assesses whether the level of impairment has changed 
during the pendency of a claim, and then determines the 
appropriate rating at those various stages.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

During the pendency of this claim there was a change in the 
Rating Schedule.  See 66 Fed. Reg. 46728 (Sept. 5, 1996).  
Accordingly, VA must consider the claim under both versions 
of the rating criteria, and apply the version most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under Diagnostic Code 6820, the criteria applicable to the 
veteran's disability prior to the promulgation of the new 
regulations pertaining to respiratory disorders, benign new 
growths of any specified part of the respiratory system are 
to be rated on the basis of interference with respiration, 
using any applicable respiratory analogy.  

A review of the statement of the case does not reflect the 
diagnostic code under which the RO analogously rated the old 
granulomatous disease.  However, under the pertinent 
diagnostic codes some degree of disability must be present to 
establish a compensable rating. 

Diagnostic Code 6603 provides for the evaluation of pulmonary 
emphysema.  With moderate dyspnea occurring after climbing 
one flight of steps or walking more than one block on a level 
surface or pulmonary function tests consistent with findings 
of moderate emphysema, a 30 percent evaluation is assigned.  
When the disorder results in mild disability with evidence of 
ventilatory impairment on pulmonary function tests and/or 
definite dyspnea on prolonged exertion, a 10 percent 
evaluation is assigned.  

Diagnostic Code 6802 (1996) provides for the evaluation of 
unspecified pneumoconiosis.  A 10 percent evaluation is 
warranted where the condition is definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
A 30 percent evaluation requires moderate symptoms with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, which is confirmed by pulmonary function 
tests.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Effective on October 7, 1996, Diagnostic Code 6820 provides 
for neoplasm, benign, any specified part of the respiratory 
system.  Evaluate using an appropriate respiratory analogy.  
The new version of the Rating Schedule includes the following 
general rating formula for interstitial lung disease:  A 30 
percent rating is for consideration with symptomatology 
comparable to FVC of 65 to 74 percent predicted, or; DLCO 
(SB) of 56 to 65 percent predicted.  The criteria for a 10 
percent rating require symptoms such as FVC of 75 to 80 
percent predicted, or; DLCO (SB) of 66 to 80 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Codes 6820, General 
Rating Formula for Interstitial Lung Disease (2000).  

To summarize, a VA CT scan was interpreted as showing old 
granulomatous disease.  At the time of the May 2000 VA 
examination, the veteran reported that he was experiencing 
shortness of breath.  However, VA examinations conducted in 
August 1995, March 1997, and May 2000 showed no objective 
clinical pathology during the physical evaluation.  In May 
2000 the diagnosis was no evidence of pulmonary disease.  
Additionally, the recent VA pulmonary function testing was 
considered normal.  FVC was measured at 96 percent of 
predicted, and DLCO (SB) was 102 percent.  Accordingly, it is 
the Board's judgment that the criteria for a 10 percent 
rating under either the old or new rating criteria have not 
been met.  Thus, an increased rating is not warranted.  Also, 
the Board finds that the current evaluation is the highest 
warranted during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

ORDER

Entitlement to an increased (compensable) rating is for 
service-connected old granulomatous disease is denied.  


REMAND

In a rating decision dated in June 2000, the RO assigned 
increased ratings for the veteran's fractured metatarsal 
residuals (2nd, 3rd and 4th), displaced, closed, right foot 
(from noncompensable to 10 percent), and coronary artery 
disease, hypertension with headaches (from 10 percent to 30 
percent).  The RO indicated that these increases were a 
complete grant of the benefits sought.  In AB v. Brown, 6 
Vet. App. 35 (1993), the Court held that, on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  Accordingly, these issues are still in 
appellate status.  The record shows that the veteran was not 
furnished the appropriate supplemental statement of the case.  
The Board notes that in its March 2000 remand it directed the 
RO to consider the propriety of rating the veteran's 
headaches separately in this case.  It is not clear from the 
record whether the requested analysis was done.  In addition, 
during the VA examination conducted in May 2000, the examiner 
noted the veteran agreed to mail to VA a copy of the result 
of a stress test conducted by a non-VA physician.  That 
record is not in the claims folder, nor does it appear the RO 
attempted to obtain it directly from the physician.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the appellant 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment of the disabilities in 
issue, to include the stress test 
referenced during the May 2000 VA 
Compensation and Pension examination.

2.  The RO should address whether a 
separate rating is warranted for 
headaches.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 



